Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (CN107561040, hereinafter Yuan).
Re claim 1, Yuan discloses, a mobile terminal comprising: a lighting unit (73/74); a camera (77, par [0057]); and a controller (71) configured to: control the lighting unit to irradiate illumination light on a subject (par [0058]), control the camera to capture one or more images of the subject irradiated with the illumination light (par [0058]), and determine a material of the subject based on information related to the illumination light irradiated on the subject (par [0058]).
Claim 20 is rejected for the reasons stated in claim 1. The method steps as claimed would have been anticipated by the terminal of Yuan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claim 1 above, and further in view of Cho (US 2018/0343438, hereinafter Cho).
Re claim 2, Yuan discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Cho as follows: wherein the lighting unit comprises: a first light source (200a) configured to irradiate pattern light for emitting a plurality of light beams in a preset pattern (pars [0298]-[0305]); and a second light source (200b) configured to irradiate uniform light (pars [0298]-[0305]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the lighting unit comprises: a first light source configured to irradiate pattern light for emitting a plurality of light beams in a preset pattern; and a second light source configured to irradiate uniform light of Cho with the mobile terminal of Yuan in order to more rapidly  generate a 3D image using depth information, even in low light environments.
Re claim 3, the combination of Yuan and Cho discloses the limitations of claim 2 including wherein the controller is further configured to turn on the first light source and the second light source alternately (Cho par [0320]).
Re claim 4, the combination of Yuan and Cho discloses the limitations of claim 3 including wherein the first light source is turned on for a first time period and the second light source is turned on for a second time period (Cho fig 10).
Re claim 5, the combination of Yuan and Cho discloses the limitations of claim 2 including wherein the first light source comprises a plurality of light-emitting elements grouped into a plurality of groups (Yuan par [0057], Cho par [0020]), and wherein each of the plurality of groups comprises a same number of light-emitting elements (Cho par [0020], fig 11).
Re claim 6, the combination of Yuan and Cho discloses the limitations of claim 5 including wherein the controller is further configured to control the plurality of light-emitting elements in a preset manner (Cho pars [0177]-[0182]).
Re claim 17, the combination of Yuan and Cho discloses the limitations of claim 2 including wherein the first light source comprises an illumination lens configured to output light of different patterns (Cho fig 9 lens or 200a).

Claim(s) 10-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan as applied to claim 1 above, and further in view of Cho (US 2018/0343438, hereinafter Cho).
Re claim 10, the combination of Yuan and Cho discloses the limitations of claim 6 but fails to explicitly disclose: wherein the controller is further configured to control the lighting unit such that a first light-emitting element and a second light-emitting element included in each of the plurality of groups output light with a different power.
Official Notice is taken to note that outputting light with different power is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the controller is further configured to control the lighting unit such that a first light-emitting element and a second light-emitting element included in each of the plurality of groups output light with a different power with the mobile terminal of Yuan and Cho in order to output a variety of different lighting conditions depending on ambient lighting – without the need for expensive filters.
Claims 11-13 are rejected for the same reasons stated above for claim 10.
Re claim 18, the combination of Yuan and Cho discloses the limitations of claim 2 but fails to explicitly disclose: wherein the first light source comprises a variable aperture configured to irradiate light of different patterns.
Official Notice is taken to note that utilizing a variable aperture is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the first light source comprises a variable aperture configured to irradiate light of different patterns with the mobile terminal of Yuan and Cho in order to vary the amount of light projected onto an object – essentially creating exposure control without processing.
Re claim 19, the combination of Yuan and Cho discloses the limitations of claim 2 but fails to explicitly disclose: wherein the first light source comprises a diffractive optical element configured to irradiate light of different patterns.
Official Notice is taken to note that utilizing diffractive element is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the first light source comprises a diffractive optical element configured to irradiate light of different patterns with the mobile terminal of Yuan and Cho in order to vary the amount of light projected onto an object – essentially creating exposure control without processing.
Allowable Subject Matter
Claims 7-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696